DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitation “strain sensing means for producing electrical signals” has/have been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim(s) 1, 4-6, and 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the written specification does not seem to offer or describe the claimed limitation of “strain sensing means for producing electrical signals representing elastic deformation”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “linear force transmission medium such as a wire” renders the claim indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “linear force transmission medium”, and the claim also recites “such as a wire” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Furthermore, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claim recites “a method for measuring tension” but it’s unclear how the step of “applying a force via said medium and flexure body thereby elastically deforming said flexure body and producing electrical signal” would lead to “measuring tension”. Therefore, the claim is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the method steps between the step of applying a force and step of measuring tension.
The claim recites “strain sensing means for producing electrical signals” but it’s unclear whether this limitation would have support from the written specification as the “strain gages” because the specification does not clearly define the strain sensing means as the strain gages. Further clarification is respectfully requested.  
Regarding claim 3, the claim recites the term “seamlessly”. However, it’s unclear whether this limitation have definite support from the written specification because the specification does not describe the tubular extensions formed “seamlessly” with the flexure body. Further clarification is further requested. 
Regarding claim 4, the phrase “linear force transmission medium such as a wire” renders the claim indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “linear force transmission medium”, and the claim also recites “such as a wire” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The phrase “high modulus of elasticity” is indefinite because the term “high” is a relative term. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claim recites “strain sensing means for producing electrical signals” but it’s unclear whether this limitation would have support from the written specification as the “strain gages” because the specification does not clearly define the strain sensing means as the strain gages. Further clarification is respectfully requested.  
Regarding claim 12, the phrase “linear force transmission medium such as a wire” renders the claim indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “linear force transmission medium”, and the claim also recites “such as a wire” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Furthermore, the phrase “wrapped substantially fully circumferentially around” is indefinite because it’s unclear whether the lead carrier is meant to be wrapped circumferentially around the flexure body at all or just partially or if at all. Further clarification is respectfully requested. 
Regarding claim 13, the claim recites “A sensor” but claim 12 recites “a miniature sensor”. It’s unclear whether “a sensor” in claim 13 refers to the same “a miniature sensor in claim 12. Further clarification is respectfully requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litteken et al. (U.S. Pat. No. 10,816,420) (hereafter Litteken).
Regarding claim 1, Litteken teaches a method for measuring tension in a linear transmission medium (i.e., line 170) (see Fig. 1) such as a wire using a sensor comprising a flexure body having a longitudinal axis (i.e., body 105) (see Fig. 1), a circumferential exterior surface (i.e., outside surface of body 105) (see Fig. 1), opposite ends (i.e., first and second points of contacts 145A and 145B) (see Fig. 1), a longitudinal bore extending into said ends and into tubular extensions at each of said ends (i.e., first and second inserts 140A and 140B) (see Fig. 6) and aligned with said axis (i.e., first and second bores 142A and 142B) (see Fig. 2), said body having strain sensing means (i.e., first and second sensors 130A and 130B) (see Fig. 1) mounted on a portion of said circumferential exterior surface where stress is concentrated for producing electrical signals representing elastic deformation in the flexure body (i.e., The Wheatstone bridge may provide a direct measurement of the strain and/or stress 180 in the handle 110 that is directly correlated to the axial tension load 176 on the line 170) (see Column 4, line 60, to Column 5, line 32), said method comprising the steps of: 
passing said medium (i.e., line 170) (see Fig. 6) into said tubular extensions (i.e., first 140A and second inserts 140B) (see Fig. 6); 
deforming said extensions to make connections of said extensions to said medium (i.e., first and second inserts 140A, 140B may include inner friction grip that fits on the inside of the line 170 and is made of conical-shaped rubber stopper to hold the line 170 in place) (see Column 5, line 32, to Column 6, line 17); and 
applying a force via said medium and flexure body thereby elastically deforming said flexure body and producing electrical signals (i.e., The sensors 130A, 130B may be or include (e.g., foil) strain gauges that are configured to measure the strain and/or stress 180 on the body 105 (e.g., the handle 110) in response to the tension 176 in the line 170) (see Fig. 14).
Allowable Subject Matter
Claims 4 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claim 2, 5-11, 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination do not teach or fairly suggest the particulars of a method comprising a sensor comprising conductive leads extending from said circuit and wrapping circumferentially around said flexure body (claim 2); or a sensor comprising electrical leads attached to and extending laterally from the strain sensing means and circumferentially around said body and extending away from said body for attachment to a signal receiving device (claim 4) or a miniature sensor comprising a lead carrier with leads attached to the bridge circuit wrapped fully circumferentially around the flexure body for carrying signals from said bridge circuit to a remote readout device (claim 12).
The best prior arts of record: Litteken et al. (U.S. Pat. No. 10,816,420) teaches a tension-measurement device configured to determine a tension in a line includes a body including a first, second, and third portion; a sensor coupled to the body configured to measure strain on the body with a first portion of the line is placed under tension, wherein the first and second inserts in the body are made of rubber; but does not teach conductive leads, electrical leads, or lead carrier wrapped circumferentially around the flexure body. 
Pekin (U.S. Pat. No. 8,474,331) teaches a force measuring system comprising an outer sleeve structure mounted on a shaft member with first and second opposed end portions firmly attached to the shaft, dual element strain gages mounted to the beams and wired to an electronic control unit and provide electrical output signals indictive of flexing of or strain within the respective beams; but does not teach conductive leads, electrical leads, or lead carrier wrapped circumferentially around the flexure body.
Naito et al. (U.S. Pat. No. 5,929,390) teaches a load cell weighing apparatus comprising a flexible wiring ribbon, such as a flexible printed circuit substrate including a plurality of conductors and used to connect a non-patterned portion of the bridge circuit with the external circuit, wherein the flexible wiring circuit has a connection 13 at one end thereof which is soldered to the circuit component of the patterned bridge circuit; but does not teach that conductive leads, electrical leads, or lead carrier wrapped circumferentially around the flexure body.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855